Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.




Status of Claims

	Amendment filed 05/12/2021 is acknowledged. Claims 1, 4-7, 10-15 are pending. 
Claims 7, 10-12 are withdrawn from  consideration.  

112 second paragraph 
Claim Rejections - 35 USC § 112 (b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1,4-6,13-15  are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. 
A.	Claim 1 addresses “a functional impact score of a somatic mutation based at least in part on the calculated patient-specific inconsistency score”.  The term “inconsistency score “ lacks antecedent basis, as the preceding part of the claim, as amended, no longer addresses the “inconsistency score “. 
Further, as addressed in preceding Office action, the term “inconsistency score” is vague and indefinite:  while specification addresses how an “activation score” is determined (paragraph 54), it does not describe how the inconsistency score is being determined. Specification, paragraph 77 addresses “inconsistency score Cg” which “shows deviation from expected value”, but does not disclose how the score is being determined.  Also, while specification discusses a difference between predicted and observed expression levels (e.g., paragraph 54), it is not clear how such inconsistency is calculated into an “inconsistency score”, as opposed to “consistency score” also described in specification, and reflecting the same difference between predicted and observed expression levels.  Please clarify via clearer claim language. 
Applicant previously argued that specification, paragraph 77, addresses the inconsistency score,  and that” paragraphs [0078] through [0082] describe exactly how to 


Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,4-6,13-15  are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


Step 1

With regard to (1), the instant claims are directed to a method, i.e. to one of statutory categories of invention.  

Step 2A Prong One

A.	
With regard to 2A-1, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the 

Steps drawn to a mental process recited in the claims include determining  datasets, determining relationships, generating a function, calculating scores, evaluating and utilizing scores, identifying associations and reporting aberrant or dysregulated genes. 

The steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting “by a procedssor ”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping.  Thus, the claims recite steps drawn to a mental process.



 Mathematical concepts recited in the claims include calculating scores, determining and utilizing functions. The specification indicates that the determination of the claimed values, and their subsequent manipulation, is a matter of mathematical computation.


Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application.

B.	
Further, the claims are directed to correlation or relationship between levels of gene expression in a patient and labeling genes as being aberrant or dysregulated.
In Prometheus (Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150, March 20, 2012) the Court found that “[i]f a law of nature is not patentable, the neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  In the instant case, the essence of the claimed invention is establishing relationship between levels of expression of genes in a patient and labeling such genes as being aberrant or dysregulated.



Step 2A Prong Two

The judicial exception identified above is not integrated into a practical application because the claims do not meet any of the following criteria: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional clement that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, of uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and 
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a crating effort designed to monopolize the exception.



The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception




Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional 

Response to arguments
	
With regard to Step 2A, Prong 2 of the analysis, applicant argues that the claimed invention is directed to improvements in the field of predicting and treating cancer. In response, first, “predicting” is a step drawn to a judicial exception.  Second, the claims do not address “treating”.
Further, applicant argues that the improvement is in discovering genes and finding associations. In response, an improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.

Conclusion.
	No claims are allowed.


 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


mlb